Contact: Richard Sawchak Paradigm Solutions Corporation Tel: (240) 283-3404 For Immediate Release Paradigm Holdings Provides Business Update and Reports Financial Results for the Third Quarter of 2010 Rockville, Maryland – November 11, 2010 – Paradigm Holdings, Inc. (OTCBB: PDHO) (“Paradigm” or the “Company”), a provider of comprehensive information technology and cyber security solutions for federal government enterprises, today provided an update for the third quarter ended September 30, 2010. Third Quarter 2010 Highlights: Ø Revenues of $8.1 million Ø Gross profit of $2.0 million with gross margin expansion of 91 basis points to 24.3% Ø EBITDA of $0.8 million Ø Net income of $0.01 per diluted share driven in part by non-cash item Peter B. LaMontagne, Paradigm President and CEO, stated, “We are pleased with our financial results for the third quarter of 2010 and the positive progress we have made through the implementation of our strategic initiatives.Nearly all of our financial indicators were positive this quarter as we achieved revenue growth compared to last year, expanded our gross margins in order to drive EBITDA margins of 9% of revenues and maintained net debt at slightly less than $3.0 million.In addition, continued expansion on existing contracts and new task order wins allowed us to once again achieve a book-to-bill above 1.0x.Finally, we continued to submit additional proposals that we hope will enable us to continue our growth prospects over the longer-term.” Richard Sawchak, Chief Financial Officer, stated, “We have continued to be laser focused on improving our financial performance to prove the business thesis we proposed.We believe achieving revenue growth coupled with margin expansion is a significant step toward full execution of our strategy.” The Company’s EBITDA was $0.8 million during the quarter ended September 30, 2010, as compared to approximately $0.4 million for the same period of 2009. The Company defines EBITDA as earnings before interest, taxes, changes in the fair value of put warrants, depreciation and amortization, stock compensation and restructuring expenses which include the basket allowed under our senior credit facility and other actual restructuring costs. EBITDA is not a measure of performance calculated in accordance with accounting principles generally accepted in the United States (“GAAP”), and should not be considered in isolation of, or as a substitute for, earnings as an indicator of operating performance or cash flows from operating activities as a measure of liquidity. The Company believes the presentation of EBITDA is relevant and useful by enhancing the readers’ ability to understand the Company’s operating performance. The Company’s management utilizes EBITDA as a means to measure performance. The Company’s measurements of EBITDA may not be comparable to similarly titled measures reported by other companies. The table below reconciles EBITDA, a non-GAAP measure, to net income (loss) for the three and nine months ended September 30, 2010 and 2009. Three Months Ended September30 Nine Months Ended September30 Net Income (Loss) $ $ $ ) $ ) Adjustments: Interest Expense, net Income Tax Expense (Benefit) (112,862 ) (88,624 ) Change in FV of Put Warrants (1,959,369 ) (1,463,910 ) (600,815 ) (463,085 ) Depreciation & Amortization Stock Compensation Restructuring Expense EBITDA $ Revenue for the third quarter of 2010 was $8.1 million, compared to $8.0 million for the third quarter of 2009. The increase in revenue for the three months ended September 30, 2010 is attributable to an increase in our federal service contract revenue of $0.6 million, which was partially offset by a decrease in our federal repair and maintenance contract revenue of $0.5 million. The increase in service contract revenue is attributable to the expansion of existing service contracts and recent contract wins in the cyber security area and the decrease in repair and maintenance revenue is attributable to a reduction in revenue on one federal contract due to a reduction in scope. Net income for the third quarter of 2010 was $1.6 million or $0.01 per diluted share versus $1.0 million or ($0.01) per diluted share in the third quarter of 2009. The increase in net income for the three months ended September 30, 2010 is mainly attributable to higher gross margin and change in fair value of put warrants which were partially offset by higher interest expenses. The Company had a $0.3 million working capital deficit and $3.3 million outstanding on its line of credit with Silicon Valley Bank and $0.3 million in cash as of September 30, 2010. For additional details, please refer to the Company’s quarterly report on Form 10-Q for the quarterly period ended September 30, 2010 as filed with the SEC. About Paradigm Holdings, Inc. Paradigm Holdings, Inc., (www.paradigmsolutions.com) is a provider of information technology (IT) and business solutions for U.S. Federal Government enterprises. Paradigm specializes in comprehensive information assurance solutions involving cyber security and forensics as well as continuity of operations and disaster recovery planning.The Company also provides systems engineering and IT infrastructure support solutions.Headquartered in Rockville, Maryland, the Company currently employs approximately 200 people. Safe Harbor Statement This press release may contain forward-looking information within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934, as amended, and is subject to the safe harbor created by those sections. Paradigm assumes no obligation to update the information contained in this press release. Future results for Paradigm may be affected by its ability to continue to implement its government technology solutions, its dependence on the federal government and state and local governments and other federal government contractors as its major customers, timely passage of components of the federal budget, timely obligations of funding by the federal and state governments, its dependence on procuring, pricing and performing short-term government contracts, its dependence on hiring and retaining qualified professionals, potential fluctuations in its quarterly operating results, including seasonal impacts, its dependence on certain key employees and its ability to timely and effectively integrate the businesses it may acquire. For further information about forward-looking statements and other Paradigm specific risks and uncertainties please refer to recent SEC filings for Paradigm, which are available at www.sec.gov. (tables follow) PARADIGM HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS September30, 2010 December31, 2009 ASSETS (unaudited) Current assets Cash and cash equivalents $ $ Accounts receivable — contracts, net Restricted Cash Prepaid expenses Deferred income tax assets Other current assets Total current assets Property and equipment, net Goodwill Intangible assets, net Deferred financing costs, net Deferred income tax assets, net of current portion Other non-current assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Note payable — line of credit $ $ Note payable — promissory note, net of issuance discount Accounts payable and accrued expenses Accrued salaries and related liabilities Corporate Income tax payable Mandatorily redeemable preferred stock, current portion Other current liabilities Total current liabilities Long-term liabilities Other non-current liabilities Mandatorily redeemable preferred stock - $.01 par value, 10,000,000 shares authorized, 6,115 shares and 6,206 shares issued and outstanding as of September 30, 2010 and December 31, 2009, respectively Put warrants Total liabilities Commitments and contingencies Common stock - $.01 par value, 50,000,000 shares authorized, 44,671,598 sharesand 41,243,027 shares issued and outstanding as of September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit (4,465,670 ) (3,543,095 ) Total stockholders’ (deficit) equity (95,117 ) Total liabilities and stockholders’ (deficit) equity $ $ PARADIGM HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended Sept.30, 2010 Sept.30, 2009 Sept.30, 2010 Sept.30, 2009 Contract Revenue Service contracts $ Repair and maintenance contracts Total contract revenue Cost of revenue Service contracts Repair and maintenance contracts Total cost of revenue Gross margin Selling, general and administrative Income (loss) from operations (306,688 ) Other income (expense) Interest income 2 8 Change in fair value of put warrants Interest expense – mandatorily redeemable preferred stock (483,115 ) (418,248 ) (1,382,632 ) (950,223 ) Interest expense (284,962 ) (118,697 ) (565,411 ) (435,475 ) Total other income (expense) (1,339,854 ) (922,605 ) Income (loss) from operations before income taxes (833,801 ) (1,229,293 ) (Benefit) provision for income taxes (112,862 ) (88,624 ) Net income (loss) (922,575 ) (1,140,669 ) Dividends on preferred stock Net income (loss) attributable to common shareholders $ $ $ ) $ ) Weighted average number of common shares: Basic Diluted Net income (loss) per common share: Basic $ $ $ ) $ ) Diluted $ $ ) $ ) $ )
